Citation Nr: 1235380	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-31 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 decision in which the RO denied the appellant's claim for a one-time payment from the FVEC Fund.  In August 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009.  However, in November 2009, the RO sought clarification as to the nature of the appellant's disagreement.  After obtaining clarification from the appellant, another SOC was issued in February 2010.  The SOC was then re-issued in June 2010, after receiving information pertaining to the appellant's change of address.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

In the July 2010 substantive appeal, the appellant requested an in-person hearing before a Veterans Law Judge at the RO.  In November 2011, he indicated that he would like to have a Board video-conference hearing instead.  A July 2012 letter informed the appellant that the video-conference hearing was scheduled in September 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In September 2012, the Acting Chairman of the Board advanced this appeal on the Board's docket on his own motion, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

As the criteria for basic eligibility for a one-time payment from the FVEC Fund are not met, the claim is without legal merit.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In connection with the claim on appeal, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009).

For eligible persons who accept a payment from the FVEC Fund, the payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the Act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act.  Id. § 1002(h).

VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted to VA a claim for benefits under the Act.  The application for the claim shall contain the information and evidence VA requires.  Id. § 1002(c).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from such service under conditions other than dishonorable.  Id. § 1002(d).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2011).  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department; not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203 (2011); Soria, supra.

In a timely-filed claim, received in March 2009, the appellant provided identifying information (though without a service number) and contended that he was eligible for a one-time payment from the FVEC fund as a result of recognized guerilla service.  In associated statements, he reported that he had had service with the Hukbalahap Guerilla Unit, People's Anti-Japanese Army, Southern Luzon Command, Villegas Regiment, from 1943 to 1945.

The appellant submitted a document over his signature, and the signature of an individual identified as the "Overall Commanding Officer" of the unit in an effort to corroborate his service.  It was noted that he had been inducted into service by Colonel [redacted]; that he had been assigned to the 1st Squadron, 1st Platoon, Company A, Headquarters Battalion; that he had served under an alias; that he had participated in the liberation of American internees at a Los Banos, Laguna, Concentration Camp in February 1945, together with other guerilla fighters and U.S. airborne paratroopers; that he had participated in fighting that include an attack on a Japanese garrison outpost at Mount Makiling in March 1945; that he was joined to the U.S. Army, 1st Cavalry, as a Alamo Scout, in a "mopping up" campaign that included what is now Quezon; and that he was honorably discharged by Colonel [redacted], commanding officer of the Southern Luzon Command, in December 1945.

The appellant also submitted a May 1993 Certificate of Membership from the World War II Veterans Legionnaires of the Philippines, Inc.  The certificate indicates that the appellant served as a sergeant in the Philippines during World War II.  The appellant stated that all other service records had been destroyed when his house burned in 1949.

In a July 2011 statement, the appellant stated that he had joined the Luzon Guerilla Army Forces (LGAF), performing regular guerrilla activities.  He asserted that the LGAF was attached to the U.S. Armed Forces.  He reported that he had initially been a part of Squadron 200, but was later reassigned to Squadron 202.  He reiterated that his unit had participated in the rescue of American prisoners from a concentration camp, and said that he had been awarded a "Bronze" medal for having contributed to that effort.

In March 2012, the RO requested verification of service by the applicable United States service department using the spelling of the appellant's full name, his reported aliases, his place and date of birth, reported dates of service, and the unit designations provided in his supporting documents.  Later that month, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

As noted above, the appellant has submitted statements and documentation pertaining to his reported service in the recognized guerillas in an effort to support his claim.  However, none of that documentation or lay evidence qualifies as acceptable proof of service under the provisions of 38 C.F.R. § 3.203 (2011).  On the contrary, that evidence was not issued by the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  Therefore, that evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the FVEC Fund.

NPRC has duly considered the appellant's application for VA benefits and certified          Commonwealth Army, including in the recognized guerrillas.  The Board is bound by that certification.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA).

The Board is sympathetic to the appellant's financial and medical situation, and does not question the sincerity of his belief that he is entitled to the benefit he seeks.  However, the pertinent legal authority governing entitlement to payments from the FVEC Fund is clear and specific:  It must be shown by verification of the United States service department that the claimant has qualifying service.  The Board is bound by the law as written.  As, on these facts, there is no legal theory that would permit a one-time payment from the FVEC Fund, the Veteran's claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for a one-time payment from the FVEC Fund is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


